In re Jackson, Moses; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Rapides, 9th Judicial District Court, Div. “C”, No. 217,162; to the Court of Appeal, Third Circuit, No. CW92-0211.
Denied in part; not considered in part. Relator’s factually inaccurate first claim lacks merit. The second claim is not considered, as it was neither included in the motion filed in the district court nor in the application for writ of review filed in the Third Circuit Court of Appeal.
HALL, J., not on panel.